Citation Nr: 0930836	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-22 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence was received in order 
to reopen a claim for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, including major 
depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from June 1968 
to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Regional Office (RO) in Providence, Rhode 
Island on an appeal from a rating decision issued by the RO 
in Cleveland, Ohio that, in pertinent part, reopened and 
denied service connection for PTSD.  While not framed as a 
separate issue by the RO, the decision also effectively 
denied service connection for MDD.  

For purposes of this decision, the Board has reframed the 
issues to reflect separate claims for service connection for 
PTSD, which is subject to the new and material evidence 
requirements of 38 C.F.R. § 3.156(a) as service connection 
for this disorder was previously denied, and service 
connection for other acquired psychiatric disorders, which 
were not the subject of previous decisions.  The latter issue 
has also been broadened to include all acquired psychiatric 
disorders other than PTSD in accordance with the dictates of 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This will not 
prejudice the Veteran insofar as the both the appealed from 
rating decision and the Statement of the Case (SOC) that was 
issued to the Veteran reflect that the RO considered the 
Veteran's claim for service connection for PTSD to encompass 
his other psychiatric disorders, including MDD.  These 
changes are reflected on the title page herein.  

As noted above, the Veteran's claim for service connection 
for PTSD was the subject of a previous decision.  The Board 
has a legal duty to address the "new and material evidence" 
requirement set forth in 38 C.F.R. § 3.156(a) regardless of 
the actions of the RO.  The Board is statutorily bound not to 
consider the merits of the case unless new and material 
evidence is received.  38 U.S.C.A. §§ 5108, 7104(b).  See 
also, e.g., McGinnis v. Brown, 4 Vet. App. 239, 244 (1993), 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).




FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was 
previously denied in a decision that was issued by the Boston 
RO and dated in August 1998.  The Veteran's claim was denied 
because the evidence did not show that the Veteran was 
diagnosed with PTSD and the evidence available for review was 
inadequate to establish that the Veteran experienced an in-
service stressor.  The Veteran was notified of this decision 
and his appellate rights, but did not perfect a timely 
appeal.

2.  The evidence received since the August 1998 rating 
decision related to an unestablished fact and raised a 
reasonable possibility of substantiating the claim of service 
connection for PTSD.

3.  The RO conceded that the Veteran experienced an in-
service stressor based on his service in Vietnam during the 
Vietnam War with the 53rd Signal Battalion, which was a 
combat support unit.

4.  The weight of the evidence does not establish that the 
Veteran currently has PTSD.  

5.  The Veteran was not diagnosed with or shown to have an 
acquired psychiatric disorder until many years after service.  
There evidence does not show that the currently diagnosed MDD 
is related to the Veteran's military service.  


CONCLUSIONS OF LAW

1. The RO's rating decision in August 1998 denying service 
connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008). 
 
2. New and material evidence has been received to reopen the 
claim of service connection for PTSD. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008). 
 
3.  The Veteran does not currently have PTSD that was 
incurred in, or caused or aggravated by, his military 
service.  The weight of the evidence establishes that the 
Veteran does not experience PTSD.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2008). 

4.  The currently diagnosed MDD was not incurred in, or 
caused or aggravated by, the Veteran's military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  

5.  Personality disorders are not diseases or injuries for VA 
disability compensation purposes.  38 C.F.R. §§ 3.303, 4.9.  

6.  Primary substance abuse is not a disability for which 
service connection may be granted.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.301(d); Allen v. Principi, 237 F.3d 1368, 1376 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.  

Here, the Veteran was sent a letter dated in August 2004, 
prior to the rating decision appealed herein, that informed 
him of the requirements for establishing service connection 
for a claimed disability and of VA's duty to assist him in 
substantiating his claims under the VCAA.  The letter 
explained the effect of this duty upon the Veteran's claims, 
informing the Veteran of the information and evidence that VA 
was responsible for obtaining on his behalf and the types of 
evidence that he needed to provide.  

A notice dated in March 2006, shortly after the Court decided 
Dingess, adequately informed the Veteran of the manner in 
which VA assigns disability ratings and effective dates.  The 
Veteran's claim was subsequently readjudicated in a May 2006 
SOC, thus curing any pre-decisional notice error.  In any 
event, any error in providing the notice required by Dingess 
would be harmless in this case insofar as service connection 
for the Veteran's claimed disabilities is denied, hence no 
rating or effective dates will be assigned for these 
conditions.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that, when a claimant seeks to reopen a previously 
denied claim, the VCAA requires that VA notify the claimant 
of both the evidence and information that is necessary to 
reopen the claim as well as the evidence and information 
necessary that is to establish the underlying claim for the 
benefit sought.  The notification letter must describe what 
evidence would be sufficient to substantiate the element or 
elements required to establish service connection that were 
found to be insufficient in the prior denial. 

In the present case, the August 2004 letter that was sent to 
the Veteran by the RO explained the "new and material" 
evidence requirement, informed the Veteran that his claim for 
service connection for PTSD was previously denied because 
there was no evidence that he was diagnosed with PTSD, and 
explained that in order to reopen his claim he needed to 
submit evidence that related to this fact.  Thus, the 
requirements of Kent were met.  In any event, this claim is 
considered reopened, so that any notification error regarding 
what was necessary in order to reopen same is harmless.  As 
discussed above, the August 2004 letter adequately explained 
what was necessary to establish service connection for PTSD.

In addition to the duty to assist, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including VA treatment records, 
service treatment records, the Veteran's record of service, 
and a June 2004 letter that was signed by Veteran's treating 
VA social worker and a psychiatry resident physician.  The 
Veteran denied receiving psychiatric treatment from sources 
other than VA.  A VA examination was provided in connection 
with this claim. The Board finds that VA's duty to assist the 
Veteran was satisfied.  

II. New and Material Evidence

In an August 1998 rating decision, the Boston RO denied 
service connection for PTSD because the evidence did not show 
that the Veteran had PTSD and because the evidence was 
insufficient to establish that he experienced a stressful 
event during his service.  The evidence considered at that 
time included the Veteran's service treatment records and a 
report of a VA examination that took place in April 1998.  
The examiner did not diagnose PTSD.  The record reflects that 
Veteran was sent a letter requesting that he provide 
information about his claimed stressors, but that he failed 
to respond to this letter.  The Veteran did not timely file a 
notice of disagreement with the August 1998 rating decision, 
which then became final.  

The Board must first ascertain in this case whether new and 
material evidence has been received.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the August 1998 rating decision 
includes a letter dated in June 2004 from a VA social worker 
and a VA psychiatry resident physician who indicates that the 
Veteran was then diagnosed with, and treated for, PTSD.  VA 
treatment records from approximately February 2004 to August 
2004 also show a diagnosis of, and treatment for, PTSD.  This 
evidence is new, since it was neither considered, nor is 
cumulative of evidence that was considered, in connection 
with the August 1998 rating decision.  It is material because 
it raises a reasonable possibility of substantiating the 
Veteran's claim of service connection for PTSD.  

New and material evidence having been received, the Veteran's 
claim for service connection for PTSD is reopened.

III. Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
psychotic disorders,  may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

	A)  PTSD 

In order to establish service connection for PTSD specific 
requirements in addition to the general requirements for 
service connection for a claimed disability set forth above 
must be met.  There must be medical evidence diagnosing the 
disorder in accordance with 38 CFR § 4.125(a), medical 
evidence linking current symptoms to an in service stressor, 
and credible supporting evidence that the claimed in service 
stressor actually occurred.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish that an in service 
stressor actually occurred depends upon whether the Veteran 
"engaged in combat with the enemy." 38 C.F.R. § 3.304(f); 
See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If 
the evidence shows that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed 
stressor is related to those experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in service stressor.  Id. 

If, however, the Veteran did not engage in combat with the 
enemy and was not a POW, or the claimed stressor in unrelated 
to the Veteran's combat or POW experiences, some evidence 
corroborating the Veteran's lay statements is required in 
order to establish that an in service stressor actually 
occurred.  38 C.F.R. 3.304(f) (2).

Furthermore, if the Veteran's PTSD claim is based on an in 
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the incident.  38 C.F.R. 3.304(f) (4). VA will not 
deny a PTSD claim based on such an assault without first 
advising the Veteran that evidence from other sources or 
evidence of behavioral changes may constitute credible 
supporting evidence and allowing him the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  Id.

Also, there is an exception to the requirement for 
verification of an in-service stressor in cases when the 
Veteran was diagnosed with PTSD during service and the 
claimed stressor is related to that service.  In such cases, 
the Veteran's lay testimony alone may establish the 
occurrence of the claimed stressor, absent clear and 
convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 C.F.R. 
3.304(f) (1).

In this case, the Veteran's Record of Service shows that he 
served in Vietnam as a wireman with the 53rd Signal Battalion 
during the Vietnam War for approximately 11 months, from in 
or about April 1969 to March 1970.  The 53rd Signal Battalion 
was a combat support unit responsible for communications.  
His DD-214 lists his military occupation specialty as cable, 
analogous to the civilian occupation of lineman.  His rank 
was Specialist 4 (E-4) at the time of his release from active 
military service.

In the appealed from rating decision, the RO conceded the 
Veteran's exposure to an in-service stressor based on his 
service with a combat support unit.  The RO having conceded 
the Veteran's exposure to a stressor during his service, the 
Board will likewise do so.  The Board must therefore 
determine whether the evidence shows that the Veteran 
developed PTSD as a result of this stressor.

The Veteran's service treatment records do not show that he 
was treated for a psychiatric disorder while he was in the 
service.  

The Veteran was first examined by VA with respect to his 
claim that his Vietnam experiences caused him to develop PTSD 
in April 1998. At that time, he told the examiner that he 
spent 14 months in Vietnam, where he drove a ration truck and 
was a lineman.  He said he saw a great deal of combat and was 
often ambushed and shot at.  He reported that he saw many 
people killed, and additionally that driving the ration truck 
was a dangerous job that other soldiers did not want to do.  

The Veteran reported that he started using heroin shortly 
after his service.  As a result of his drug addiction, he 
engaged in other criminal activities and was resultantly 
imprisoned for several years on multiple occasions.  He 
claimed that due to his heroin habit he was unable to work.  
The Veteran reported that he stopped using heroin 
approximately 10 years ago. 

The Veteran reported that he experienced nightmares, was 
bothered by loud noises, and had flashbacks.  He also 
reported periodic auditory hallucinations and paranoid 
ideation consisting of thoughts that people were trying to 
harm him.  He claimed to have been depressed most of his life 
and that he considered suicide on several occasions.  He 
never sought psychiatric treatment and was not on any 
psychotropic medications.

Upon examination, the Veteran was oriented times three, was 
not confused, and showed no obvious organic signs or 
symptoms.  The examiner noted that the Veteran appeared 
somewhat bizarre, kept looking off into the distance, and had 
a very flat affect with no range of emotion.  He spoke in a 
relevant and fairly coherent fashion although he was quite 
circumstantial and somewhat tangential, sometimes to the 
point of seeming disorganized.  He also exhibited some 
paranoia.  His mood was sad.  The examiner reported that the 
Veteran might have been actively hallucinating at times 
during the interview.  He noted that the Veteran seemed 
interested in establishing a diagnosis of PTSD, but that his 
affect, general history, and demeanor were much more typical 
of active psychosis.  The examiner diagnosed a chronic 
schizoaffective reaction, polysubstance abuse, and a 
sociopathic personality.  He did not diagnose PTSD.

In connection with his application to reopen his claim for 
service connection for PTSD, the Veteran submitted a letter 
signed by his VA treating social worker and a psychiatry 
resident physician that was dated in June 2004.  The letter 
stated that as a result of the Veteran's Vietnam War 
experiences he had chronic, severe PTSD, with symptoms 
including nightmares, flashbacks, intrusive thoughts, memory 
loss, concentration difficulties, depression, anxiety, 
irritability, guilt, and a low tolerance for stress.  The 
letter noted that the Veteran was prescribed trazodone to 
help alleviate his symptoms.

VA treatment records from February 2004 to August 2004 show 
that the Veteran was treated by a VA social worker and 
psychiatry resident physician for psychiatric difficulties 
and that he was diagnosed with PTSD.  During this time the 
Veteran reported symptoms including insomnia, nightmares, 
suspicions, hallucinations, feelings that others could insert 
thoughts into his head, problems with authority, and 
depression.  He was prescribed atypical antipsychotic and 
antidepressant medications.  

The Veteran was examined by a VA psychologist in connection 
with his claim in February 2005.  At that time, the Veteran 
reported that he was living with his parents, had never 
married, and had two children both of whom had died.  He was 
not specific about his work history.  He reported that he was 
incarcerated for various offenses for a total of 14 years.  
The Veteran described the prison environment as very 
dangerous and told the examiner that there was a great deal 
of violence on his cell block.  

When asked about his in service stressors by the examiner, 
the Veteran indicated that he experienced a general level of 
stress during his Vietnam service due to the fact that 
"everything was off limits" and "you couldn't tell who was 
who" but he was not more specific about this.  He reported 
that his job driving a ration truck was stressful because 
there were mines on the roads which wrecked many vehicles, 
but he did not worry very much about his safety.  However, 
sometimes when he had to set up electricity at new base camps 
he feared being ambushed.  He reported that he knew people in 
Vietnam who were killed but told the examiner that he did not 
witness their deaths and that they did not occur in the area 
or at the time he was there.  However, he later reported that 
he saw others killed by hitting mines or picking up booby 
traps.  

Regarding his symptoms, the Veteran told the examiner that 
his mother and girlfriend told him that he had night sweats 
and screamed during the night, but that he did not know that 
he was having problems with his sleep until he heard them 
talking about it.  The examiner noted that this was 
inconsistent with the Veteran's previous reports to other 
clinicians in which he reported many nightmares that bothered 
him since Vietnam.  The Veteran reported experiencing 
flashbacks but when asked about the content of his flashbacks 
he would state only that they involved "different types of 
death."  When pressed on this, he reported that there were 
"a lot of booby traps."  He reported trying to distract 
himself from thoughts of Vietnam and that he avoided war 
movies.  He reported some detachment and isolation from 
others.  He reported that within the last few years he 
developed sleep problems.  He also reported some irritability 
and anger.  He denied a history of violence, but the examiner 
noted this was inconsistent with a prior report by the 
Veteran that he was violent after returning from Vietnam.  He 
reported an exaggerated startle response and stated that he 
does not like to go out a lot.  The Veteran reported that his 
girlfriend told him that he was depressed, but that he was 
unsure to what extent he was depressed.  He reported a 
varying energy level.  He was inconsistent about whether he 
experienced suicidal ideation.  He also reported panic 
attacks that started in the late 1970s, but was unable to 
provide any information about the frequency of his panic 
attacks.  

Upon examination, the Veteran was reserved but generally 
appropriate and cooperative.  The examiner noted that it was 
difficult to obtain a specific history from the Veteran about 
his history or experiences and that he tended to contradict 
things that were indicated in prior reports to other 
clinicians.  His affect was flat and he did not exhibit any 
signs of anxiety.  He was fully oriented and denied any 
delusional thinking or hallucinations.  The examiner noted 
this was contradictory to his presentation at the April 1998 
VA examination.  

The examiner diagnosed MDD and opiate dependence, in early 
full remission.  She did not diagnose PTSD.  She acknowledged 
that treatment providers previously diagnosed the Veteran 
with PTSD, but noted that there were no treatment reports 
that detailed the Veteran's PTSD symptoms.  

The examiner opined that it was difficult to determine a 
clear diagnosis for the Veteran.  He was often vague about 
his symptoms even when directly asked for details and 
examples, and the examiner was unable to determine whether 
the Veteran was intentionally evasive or simply unable to 
organize his thoughts.  His reports also contained many 
contradictions, and the examiner noted that his reports to 
other clinicians of exposure to trauma appeared to have been 
somewhat exaggerated.  For example, he told his treating 
resident psychiatrist in April 2004 that he was a platoon 
captain in Vietnam and witnessed multiple killings and dead 
bodies although his service record shows that he was never a 
captain and that he worked in communications. The examiner 
opined that there was insufficient evidence to clearly 
diagnose PTSD, and, for the PTSD symptoms the Veteran did 
have, it was not possible to determine whether they were due 
to his experiences in Vietnam or other traumatic experiences 
related to his heroin addiction and incarceration.

While the Veteran's treating social worker and a psychiatry 
resident physician diagnosed the Veteran with PTSD, the Board 
finds that the opinion of the VA examiner who prepared the 
February 2005 report is a more probative opinion.

When evaluating the weight of medical evidence, the Board is 
guided by the principle that the probative value of a medical 
opinion largely rests upon the extent to which such opinion 
is based upon a thorough evaluation of the Veteran's medical 
history, including but not limited to the medical evidence 
contained in the claims file.  See, e.g. Miller v. West, 11 
Vet. App. 345, 348.  Although VA may not discount a medical 
opinion merely because a physician did not review the claims 
file, the Board may examine the factual foundation of a 
medical opinion, including whether the physician had access 
to relevant information of record.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 303-304 (2008).  Further, an opinion 
that is speculative has limited probative value.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127-128 (quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) ( a medical opinion that a 
particular event "may" have led to the Veteran's disability 
is too speculative to establish a causal relationship)).  

In this case, the VA examiner's 2005 report indicates that 
she reviewed the Veteran's record of service, the prior VA 
psychiatric examination, and the Veteran's VA treatment 
records prior to conducting a thorough psychological 
evaluation of the Veteran.  Thus, she was able to evaluate 
the Veteran's presentation over time, as well as review and 
evaluate the conclusions that were reached by other 
clinicians.  She provided a detailed rationale for her 
conclusions, including addressing various inconsistencies in 
the Veteran's reports and presentation over time.  For 
example, at times the Veteran reported that his nightmares 
developed within a few years after he returned from Vietnam, 
while at the examination he reported that they did not begin 
until recently.  Similar inconsistencies were noted with 
respect to the Veteran's reports of about his prior drug use 
and history of violence. 

As noted by the examiner, while the social worker and 
psychiatry resident physician that treated the Veteran in 
2004 diagnosed PTSD, they did not fully explain how the 
Veteran met the criteria for this diagnosis.  It is also 
unclear whether these providers reviewed evidence such as the 
1998 VA report of examination or the Veteran's service 
records.  In contrast, the VA examiner specifically explained 
why she believed the Veteran did or did not meet each of the 
criteria for a diagnosis of PTSD and explained that although 
she believed that he met some of the criteria he did not 
appear to meet the full criteria necessary for a clear 
diagnosis of this disorder.  Furthermore, the examiner's 
conclusion that the Veteran cannot be clearly diagnosed with 
PTSD is consistent in this respect with the 1998 VA 
examination report, which also did not diagnose PTSD.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Insofar as the weight of the evidence 
does not establish that the Veteran currently has PTSD, his 
claim for service connection for PTSD is denied.

	B) Acquired psychiatric disorder other than PTSD

The evidence also does not establish that the Veteran has an 
acquired psychiatric disorder other than PTSD that is related 
to his military service.  

While in 1998 the VA examiner diagnosed a chronic 
schizoaffective reaction, neither the Veteran's treating 
providers nor the VA psychologist who performed the February 
2005 examination diagnosed schizoaffective disorder or any 
other psychotic disorder.  This psychologist noted that the 
Veteran denied hallucinations or paranoid ideation at her 
examination.  She noted that, given the Veteran's apparent 
history of substance abuse, he might either have been using 
opioids of some type during his last examination or he could 
have been experiencing withdrawal symptoms that caused him to 
present as paranoid and to report some hallucinations.  While 
the Veteran at times reported some psychotic type symptoms to 
his treating providers in 2004, at other times he denied such 
symptoms and as noted previously he was not diagnosed by any 
of these providers with any type of psychotic disorder. 

In any event, to the extent that the Veteran has a psychotic 
disorder, there is no evidence that this disorder was present 
in service or within a year thereafter.  The Veteran was not 
diagnosed with schizoaffective disorder until 1998, 
approximately 28 years after his service.  

The examiner who conducted the February 2005 examination 
diagnosed the Veteran with MDD.  However, she opined that 
there was insufficient evidence to determine the degree to 
which this could be associated with combat stressors.  
Rather, the Veteran associated his depression with his life 
not going the way he had hoped.  The examiner noted that the 
Veteran's drug problems, prolonged history of incarcerations, 
and physical problems all indicated poor functioning but that 
there was insufficient evidence to associate these 
difficulties with the Veteran's Vietnam service.  The record 
does not reflect that any other mental health profession has 
related the Veteran's depression to his military service, and 
there is no evidence that this disorder was present during 
his service.  His treating providers did not diagnose MDD or 
any other mood disorder in 2004 although the Veteran reported 
some symptoms of depression.  Notably, the Veteran also was 
not diagnosed with MDD by the psychiatrist who performed the 
April 1998 VA examination, indicating that, to the extent 
this disorder is now present, it did not develop until some 
time thereafter.  

The Board notes that the Veteran was diagnosed with various 
substance abuse disorders by VA examiners in both 1998 and in 
2005.  His treatment records also reflect that the Veteran 
reported a history of substance abuse.  In this regard, the 
Board notes that primary substance is not a disability for 
which service connection  may be granted.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.301(d); Allen v. Principi, 237 F.3d 1368, 
1376 (2001).  While the Veteran at times made statements to 
various clinicians to the effect that he used illicit 
substances to self-medicate his psychiatric disorder, no 
mental health professional has confirmed this etiology of the 
Veteran's substance abuse history, which the evidence in any 
event indicates may predate his other psychiatric diagnoses.  
Furthermore, insofar as the Veteran is not being granted 
service connection for a psychiatric disorder, he cannot be 
granted service connection for a substance abuse disorder on 
a secondary basis.   

Finally, the Board acknowledges that the Veteran was 
diagnosed with a sociopathic personality by the VA examiner 
in 1998.  More recent treatment records and the 2005 VA 
examiner's report deferred a diagnosis on Axis II.  To the 
extent that this disorder is still present, it is also not a 
disability for which service connection may be granted.  See 
38 C.F.R. § 4.9.

The benefit of the doctrine was considered but is 
inapplicable because the preponderance of the evidence is 
against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, service  connection for an acquired psychiatric 
disorder other than PTSD  is denied.



ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for PTSD is reopened.

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other 
than PTSD, including MDD, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


